  Case: 1:20-cv-05191 Document #: 32-6 Filed: 12/10/20 Page 1 of 4 PageID #:333



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


WAYNE FARMS LLC                            )       Civil Action No.: 20-5191
                                           )
                    Plaintiff,             )       Judge Feinerman
            v.                             )
                                           )       Magistrate Judge Valdez
JOHN DOE AND   ,                           )
LINKEDIN CORPORATION                       )
                                           )
                    Defendants             )
                                           )

                       DECLARATION OF PATRICK J. GOMEZ

     (1) My name is Patrick J. Gomez (hereafter sometimes “Real Pat Gomez”) and I am

        employed as Senior Sales Manager of Wayne Farms LLC and my residence is in

        Tucson, AZ.

     (2) I have been employed in that position since 2017 and was National Account Manager

        from 2014 to 2017. Prior to that I have been in the poultry business since

        approximately 2000 and in foodservice since 1998.

     (3) I have had an accurate profile, posted by me, on the social network site LinkedIn

        since 2013.

     (4) On or about July 20, 2020 it was communicated to me that someone (hereafter

        sometimes “fake Pat Gomez” or “John Doe”) was claiming to be me and contacting

        customers. The fake Pat Gomez used an email address

        “patrickwaynefarms@consultant.com” .

     (5) On or about July 20, 2020, I began investigating and discovered the fake Pat Gomez

        account on LinkedIn.



                                               1
Case: 1:20-cv-05191 Document #: 32-6 Filed: 12/10/20 Page 2 of 4 PageID #:334




   (6) On or about July 25, 2020 I followed the Linkedin “Reporting Fake Profiles”

      instructions and procedures to report the fake Pat Gomez profile was fake.

   (7) On or about July 25, 2020 I also posted a message on my own LinkedIn account that

      there was a fake profile and the account was a fraud and that the contacts and

      associates of the real Pat Gomez needed to beware of contacts from the fake Pat

      Gomez.

   (8) The fake Pat Gomez profile and other aspects of the account briefly were unviewable

      on LinkedIn.

   (9) On August 5th, 2020 I, and other employees of Wayne Farms, noticed the fake Pat

      Gomez profile and other aspects of the account was back up and running.

   (10)   On August 5th, 2020 it is my understanding that my co-worker at Wayne Farms,

      submitted two notifications following the LinkedIn “Reporting Fake Profiles”

      instructions and procedures notifying linked in that this was an imposter account, and

      an account violating linked in standards.

   (11)   The fake Pat Gomez profile and account remained available on LinkedIn. A copy

      of a screen shot of the fake profile as of August 17, 2020 is in Exhibit 5

      accompanying this Declaration.

   (12)   On August 11, 2020 WAYNE FARMS was contacted by an employee of a

      customer in Italy asking to verify if fake Pat Gomez worked for us as they were about

      to wire funds. WAYNE FARMS advised he did not that that he was a fraud. They

      had placed an order. Exhibit 6 is a copy of the email forwarded by me to Wayne

      Farms in-house attorney and in turn forwarded to Wayne Farms’ outside attorney,




                                           2
Case: 1:20-cv-05191 Document #: 32-6 Filed: 12/10/20 Page 3 of 4 PageID #:335




      with privileged information redacted. The email specifically identifies a telephone

      number xxx yyy-6903.

   (13)   On August 17, 2020 WAYNE FARMS was contacted by a customer in Florida,

      USA who had been solicited by the fake Pat Gomez to induce them to place an order.

      Wayne Farms notified the customer of the fraud. Exhibit 7 is a copy of the email

      forwarded to Wayne Farms in-house attorney and in turn forwarded to Wayne Farms’

      outside attorney, with privileged information redacted. The email specifically

      identifies a Whats App number xxx yyy-6903.

   (14)   Wayne Farms employee Rose Locke, specifically followed the Linkedin

      “Reporting Fake Profiles” instructions and procedures to report the fake Pat Gomez

      profile on August 19, 2020. A copy of screen shots of Ms. Locke’s submission are in

      Exhibit 8.

   (15)   Also on August 19, 2020, Andrew Piper filed another fake profile report with

      LinkedIn. Screen shots of portions of the August 19, 2020 reports by Mr. Piper to

      LinkedIn are in Exhibit 9.

   (16)   On August 20, 2020 Wayne Farms was contacted by a second customer about a

      solicitation from the fake Pat Gomez. WAYNE FARMS notified them he was a

      fraud and asked that they notify LinkedIn of the fraud. Exhibit 10 is a copy of the

      email. The email specifically identifies a Whats App number xxx yyy-6903. The

      email included an Attachment called the WAYNE FARMS LLC USA DATA

      SHEET.

   (17)   Wayne Farms asked a customer to contact the fake Pat Gomez using the Whats

      App/ phone number identified in the preceding exhibits. Exhibit 11 is a screen shot

                                           3
Case: 1:20-cv-05191 Document #: 32-6 Filed: 12/10/20 Page 4 of 4 PageID #:336
